Citation Nr: 0202344	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  94-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated March 16, 2000, which granted a 
joint motion for remand, vacated a February 1999 Board 
decision, and remanded the case for further development.  The 
case arose from a November 1992 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.

In November 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matter on appeal.

3.  Clear and unmistakable evidence demonstrates the 
veteran's bronchial asthma disorder existed prior to service.

4.  Persuasive medical evidence demonstrates the veteran's 
bronchial asthma disorder was not aggravated beyond the 
natural progression of the disease during active service.



CONCLUSION OF LAW

The veteran's bronchial asthma disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 1993 statement of the case, the November 1993 and 
April 1998 supplemental statements of the case, and the 
February 1999 Board decision adequately notified the veteran 
of the evidence necessary to substantiate the claim and of 
the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
available service medical records were received in March 1981 
and that all identified and authorized medical records 
pertinent to the matter on appeal have been received.  

Although the veteran claims treatment reports are missing 
from his service medical records, the Board finds additional 
efforts to obtain these records would be futile.  The 
National Personnel Records Service Center notified the RO 
that service medical records had been forwarded in March 1981 
and in response to additional RO requests reported in August 
1993 and August 1996 that no other medical records were 
available.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA examinations in July 1992 and in August 
1997 and that an independent medical expert opinions were 
obtained in January 2001 and September 2001.  The Board finds 
that evidence sufficient for an adequate determination of the 
matter on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this decision.  Further 
development and further expending of VA's resources is not 
warranted.

Background

The medical evidence of record includes a December 29, 1966, 
private hospital report which noted the veteran had asthma of six 
years duration and that he complained of breathing difficulty 
because of a severe cold.  Physical examination revealed diffuse, 
bilateral rhonchi and expiratory wheezes.  The treatment plan 
included medication.  The diagnosis was upper respiratory 
infection, with asthma.  A December 30, 1966, report noted the 
veteran was a known asthmatic and that he had been seen the 
previous morning for cough and dyspnea but had a present 
temperature of 101.4 and severe cough and weakness.  Physical 
examination revealed diffuse, bilateral, course rhonchi and 
inspiration and expiration wheezes.  The report noted disposition 
was admission to the hospital and notification of the veteran's 
physician.

Service medical records include a normal clinical evaluation of 
the lungs and chest in an enlistment examination in May 1967.  A 
report of medical history noted the veteran reported childhood 
asthma without any active treatment in recent years.  

Service department hospital records show the veteran received 
outpatient treatment in December 1967 after complaining of 
asthma.  It was noted he reported a history of perennial wheezing 
and nasal congestion which occurred throughout the year with no 
seasonal variation and that he had been hospitalized 
approximately one year earlier for asthma.  He also reported he 
smoked approximately one-half a pack of cigarettes per day and 
had done so for many years.  He stated his symptoms were 
aggravated by excess humidity, exertion, and exposure to dust and 
that since his service induction he had required daily medication 
and a "mistometer" for maintenance.  It was further noted that 
he had not been hospitalized or required steroids during service.  

The examiner noted the veteran's chest was within normal limits 
and revealed normal diameter and clear breath sounds with no 
evidence of wheezing.  Pulmonary function testing showed an 
obstructive ventilatory defect, without evidence of 
hyperinflation or air-trapping.  The diagnosis was bronchial 
asthma, treated, improved, which existed prior to service.  The 
examiner noted the veteran was fit for retention with a "P-3" 
profile but no running, jumping, exposure to noxious gases, or 
prolonged exposure to extreme outdoor temperature.  The treatment 
plan included the continuance of present medication and smoking 
cessation.

A service clinical record dated in June 1968 show the veteran was 
hospitalized for 7 days.  It was noted that the veteran had a 
history of asthma since age 12 and had been on a variety of 
medications in the past, mainly Tedral and nebulizers.  The 
examiner noted the veteran had been essentially free of pulmonary 
infection and had rare acute asthmatic attacks with only one 
necessary period of hospitalization in 1966.  It was further 
noted that prior to being sent to Vietnam the veteran had been 
"evaluated and felt unfit for duty in [Vietnam] and indeed even 
questioned as to remaining in the military at all."  

The examiner stated that since arriving in Vietnam the veteran 
had chronically complained of asthma and had little change in 
symptom intensity.  It was noted he was mainly bothered by a 
sensation of becoming hot followed by rhinorrhea, stuffy nose, 
and then begin to wheeze and that he complained he was 
uncomfortable at night because of a tendency to wheeze.  

Physical examination was negative except for mild bilateral 
expiratory wheezing.  X-ray examination of the chest and sinuses 
revealed old granulomatous disease to the chest.  Histo-skin 
tests were positive.  It was noted that during the hospital 
course the veteran was only maintained on Tedral, was afebrile, 
and had complete clearing of the chest in 48 hours.  The 
diagnosis was bronchial asthma.  It was the examiner's opinion 
that the veteran's asthma was not significant enough to warrant 
medical evacuation and that while he would undoubtedly continue 
to experience symptoms those symptoms would be no better if he 
were assigned elsewhere.  The examiner stated the veteran needed 
better medical control and would be followed but that he could 
continue in his present duty.

An April 1970 separation examination report noted mild scattered 
expiratory wheezes on forced expiration.  A diagnosis of history 
of bronchial asthma presently asymptomatic without the use of 
medications was provided.  In his report of medical history the 
veteran noted asthma, shortness of breath, and pain in chest.  He 
also noted that he had been refused employment with the 
Philadelphia Gas Works because of asthma.  The examiner noted the 
veteran was presently asymptomatic but had experienced asthma, 
pain in chest, and shortness of breath since age 10.  

In May 1970, the veteran complained of a cold and headache.  The 
examiner noted symptoms of an upper respiratory infection and a 
mild headache.  The veteran's May 1970 separation examination 
revealed a normal clinical evaluation of the lungs and chest.  
The examiner noted the veteran's report of a history of asthma, 
shortness of breath, and pain in chest had been reviewed and 
found to be of no medical significance.

Private hospital records dated in December 1973 show the veteran 
complained of aches, pain, and productive cough.  The examiner 
noted the veteran's chest was unremarkable except for scattered 
fine wheezes.  The provisional diagnoses included viral illness 
and bronchitis.  An April 1974 report noted the veteran 
complained of an asthma attack.  It was noted he had a history of 
perennial asthma.  Examination revealed inspiration and 
expiration wheezes.  The provisional diagnosis was asthma.  
Records dated in December 1975 noted the veteran complained of 
aches and pains and was a known asthmatic.  He had a productive 
cough and scattered fine wheezing on examination.  The diagnoses 
included viral illness and bronchitis.

Records associated with the veteran's October 1978 character of 
service upgrade noted the veteran reported he did not have much 
of a problem with his asthma during his first tour of duty in 
Vietnam but that during his second tour he had experienced 
problems when he had to walk up and down hills in dusty 
conditions.  He also reported he had been provided medication for 
his asthma that caused problems and that he had been sent to 
Japan for treatment when he turned down a medical discharge while 
in Vietnam.  It was noted the veteran stated he was presently 
taking medication for his asthma.  

Private hospital records dated in April 1984 noted the veteran 
had a history of asthma and was taking medication.  Records dated 
in January 1986 and October 1986 show the veteran was treated for 
acute exacerbations of his asthma.  Treatment for asthma was also 
noted in 1989 and 1991.

VA hospital records dated in October 1991 noted a physical 
examination was essentially within normal limits.  The discharge 
diagnoses included a diagnosis of bronchial asthma.

At a personal hearing in June 1993 the veteran testified that he 
experienced his first asthma attack at age 16 and received 
hospital treatment over a couple of hours with medication and the 
insertion of a tube to relieve congestion.  He stated he had 
approximately 4 or 5 subsequent attacks prior to service.  He 
reported that during service in December 1967 he was hospitalized 
for 4 or 5 days for his asthma.  He stated he was provided 
medication to take 3 times daily and an inhaler.  He testified 
that his next attack was in December 1969 and that he had been 
hospitalized in Vietnam for 5 to 7 days at which time he refused 
a medical discharge.  He reported he had continued to take 
medication for his asthma after service.  

VA medical records dated in July 1992 noted the veteran reported 
a 20 year history of asthma.  The examiner noted the veteran's 
lungs were clear to auscultation and palpation.

During VA examination in August 1992 the veteran reported a 
history of asthma since 1967 with episodes of wheezing and 
shortness of breath.  Pulmonary function studies revealed mild to 
moderate airflow obstruction with significant response to inhaled 
bronchodilators.  The diagnoses included mild bronchial asthma.

Private hospital records dated in November 1992 show the veteran 
was treated for an acute exacerbation of his asthma.

In his notice of disagreement the veteran stated he had been 
treated for asthma during active service in November 1967, June 
1968, January 1969, and April 1970.  He also stated he had 
numerous sick call visits in 1968 for asthma medication while in 
Vietnam.

VA medical records dated in March 1997 include pulmonary function 
studies which showed severe airflow obstruction with air-trap and 
significant response to inhaled bronchodilators.

VA trachea and bronchi examination in August 1997 found mild to 
moderate asthma which pre-existed service.  The examiner, M.C., 
noted findings were normal, that the veteran's chest was clear, 
and that there were no wheezes, rhonchi, or rales.  It was noted 
that pulmonary function studies in March 1997 revealed a 
reversible airway disease component consistent with the diagnosis 
of asthma.  

In a December 1997 addendum a VA physician, J.B., noted the 
results of the August 1997 examination and reported that the 
veteran had a pre-existing asthma disorder but that he had not 
been placed on medication until he was hospitalized during active 
service.  He went on to state that it was as likely as not that 
the veteran's asthma was aggravated by service, both by the 
initiation of smoking cigarettes, which is a known irritant to 
asthma, as well as, exposure to environmental factors that could 
easily exacerbate an asthmatic condition.

In February 1998, the RO noted the December 1997 opinion was 
"not supported by the evidence of record" and, in essence, 
requested J.B., review the veteran's claims folder and provide a 
complete rationale for his opinion.

In a February 1998 report J.B. stated that based upon a review of 
his examination findings and the evidence of record it could not 
be concluded at all that the time the veteran spent in service 
could have permanently aggravated his condition beyond the normal 
progression of the disease.  It was noted his revised opinion was 
based on the lack of data showing exacerbation of asthma in 
service, lack of data demonstrating lung irritants in service, 
and a demonstration in the medical records that the veteran was 
poorly compliant with medication and abused drugs which would 
worsen an underlying asthma condition.

At his personal hearing before the undersigned Board Member in 
November 1998 the veteran testified as to the onset of his asthma 
and the reasons he believed the disorder had been aggravated 
during service.  He stated he had been receiving outpatient 
treatment for his bronchial asthma since separation from service 
and that he had been taking daily medication.  The veteran 
further indicated that his asthmatic attacks had increased in 
severity.

In a February 1999 decision the Board found the February 1998 
VA examiner's opinion to be persuasive and denied entitlement 
to service connection.  In a March 2000 joint motion for 
remand it was noted that the RO's February 1998 request for 
clarification had signaled a predetermined outcome in 
violation of VA law.

In October 2000, the Board requested an independent medical 
expert (IME) opinion. 

A January 2001 IME report summarized the medical evidence of 
record and found the veteran's preexisting asthma had not 
undergone a permanent increase in disability during active 
service.  The report was provided by Dr. S.A.S., a professor 
of medicine and director of the Division of 
Pulmonary/Critical Care Medicine, Allergy and Clinical 
Immunology at the Medical University of South Carolina.  It 
was the opinion of Dr. S.A.S. that records demonstrated the 
veteran had an allergic diathesis and developed asthma at 
approximately age 12 and had his first exacerbation of asthma 
in December 1966 secondary to a respiratory tract infection.  

It was noted that records dated in June 1968 included 
laboratory findings compatible with an allergic diathesis.  
Dr. S.A.S. further noted that based upon the available 
medical evidence he did not believe the veteran's preexisting 
asthma underwent a permanent increase in disability during 
active service.  It was his opinion that the veteran's asthma 
had worsened over time due to the natural progression of 
disease, cigarette smoking, and poor compliance with 
medication.  

In April 2001, the veteran submitted a private medical 
opinion from Dr. C.N.B., a neuro-radiologist, disputing the 
IME findings.  The physician noted, in essence, that he had 
reviewed the evidence of record and medical literature and in 
his opinion the veteran's exposure to "Provocateurs" of 
asthma made his asthma permanently worse likely due to 
bronchial wall scarring/thickening and priming of mast 
cells/immune system.  He stated bronchial pathology was 
observed at the veteran's "exit physical" as "Wheezing" 
and was "manifest during service by frequent attacks of 
asthma, hospitalizations and the requirement of three times a 
day medication."

Dr. C.N.B. noted disagreement with the VA medical opinions 
provided by Dr. J.B. and Dr. M.C., in essence, based upon his 
assessment of the credibility and thoroughness of that 
evidence.  Dr. C.N.B. also noted disagreement with the 
independent medical expert opinion of Dr. S.A.S. and claimed 
the report was inconsistent with the reported facts and 
deficient in providing reference to medical literature in 
support of the opinion.  References to Cecil's Textbook of 
Medicine 2001 and Middleton: Allergy; Principles and 
Practice, 5th ed. 1998, were cited.  

Dr. C.N.B. noted he disagreed with the conclusion provided by 
Dr. S.A.S. because it was in direct opposition to the 
reported facts that the veteran had several asthma attacks 
during service, that he required 2 hospitalizations, that he 
developed a P-3 profile, that he became dependent on 
medications, and that he developed a chronic wheeze.  
Disagreement was also noted with the IME opinion that the 
veteran's asthma had worsened over time due to the natural 
progression of disease, cigarette smoking, and poor 
compliance with medication because no "literature definition 
of the natural progression, the effect of cigarettes, or the 
effect of non-compliance with medications" had been 
provided.  

It was the opinion of Dr. C.N.B. that the veteran's asthma 
did not represent the natural progression of disease, that 
his smoking had not had a significant impact on his disease 
during service, and, in essence, that the veteran had been 
compliant with medications during service.  In summary, it 
was noted that it was clear the veteran had a minor asthma 
attack prior to service but that during service he was 
hospitalized, the frequency of his attacks significantly 
increased, and he required daily medication to control his 
asthma.  

In June 2001, the Board requested the IME provide 
clarification as to the matters identified in the April 2001 
private medical opinion.

In correspondence dated in September 2001 Dr. S.A.S. noted 
the veteran's medical records and the provided opinion had 
been "re-reviewed" and that his opinion had not changed.  
He reiterated his opinion that the veteran's preexisting 
asthma did not undergo a permanent change during active 
service and that he had an allergic diathesis and childhood 
asthma that progressed over the years due to poor compliance 
with medications, probable under treatment by his physicians, 
and his continued cigarette smoking and cocaine use.  

In a November 2001 statement the veteran's attorney 
summarized the opinion of Dr. C.N.B. and asserted, in 
essence, that the response from Dr. S.A.S. had been 
inadequate because he merely reaffirmed his earlier findings 
without providing any explanation of the facts and without 
providing any citation to medical literature.  It was further 
asserted that the opinion of Dr. C.N.B. was persuasive.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (2001).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

In this case, as a preliminary matter, the Board finds the 
February 1998 VA medical opinion of Dr. J.B. was provided 
after a request from the RO that may be construed as a 
solicitation of a predetermined outcome.  Therefore, the 
Board concludes that the opinion is of no probative value.  
See Colayong v. West, 12 Vet. App. 524 (1999); Bielby v. 
Brown, 7 Vet. App. 260, 268-69 (1994); Austin v. Brown, 6 
Vet. App. 547, 552 (1994); Thurber v. Brown, 5 Vet. App. 119 
(1993).

Based upon the remaining evidence of record, however, the 
Board finds clear and unmistakable evidence demonstrates the 
veteran's bronchial asthma existed prior to service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The Board notes 
bronchial asthma was not noted on the veteran's May 1967 
enlistment examination report but that pre-service hospital 
records, as well as, private, VA, and independent medical 
evidence demonstrates the disorder clearly existed prior to 
service.  

The Board further finds that persuasive medical evidence 
demonstrates the veteran's bronchial asthma disorder was not 
aggravated beyond the natural progression of the disease 
during active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The Board notes that independent medical expert 
opinions provided in January 2001 and September 2001 noted 
the evidence did not show the veteran's preexisting asthma 
underwent a permanent increase in disability during active 
service.  It was the expert opinion of Dr. S.A.S. that the 
veteran's asthma had worsened over time due to the natural 
progression of disease, cigarette smoking, and poor 
compliance with medication.

The Board finds the January 2001 and September 2001 IME 
opinions are persuasive because they were based upon thorough 
reviews of the evidence of record, including a review 
subsequent to matters and medical literature references 
introduced by Dr. C.N.B. in April 2001, and were provided by 
an expert in the medical specialty pertinent to the issue on 
appeal.  The record shows Dr. S.A.S is a professor of 
medicine and of the Division of Pulmonary/Critical Care 
Medicine, Allergy and Clinical Immunology at the Medical 
University of South Carolina.  The Board notes, however, that 
the record indicates Dr. C.N.B. is a specialist in neuro-
radiology.  The Board further notes there is no evidence 
indicating Dr. C.N.B. has had specific training in diseases 
of the respiratory system or has acquired any expertise in 
the medical matters addressed in this appeal.  

While Dr. C.N.B. has provided competent and plausible medical 
opinions indicating the veteran's bronchial asthma was 
aggravated beyond the natural progression of the disease 
during active, the board finds his opinion warrants less 
evidentiary weight because he is not an expert in this area 
of medicine.  The Board further finds that the alleged 
deficiencies in the IME opinion as identified by Dr. C.N.B. 
are merely differences of opinion and that upon re-review by 
Dr. S.A.S. were found not to be sufficient to change his 
initial impression.  It is clear Dr. C.N.B. ardently believes 
his opinion is correct; however, he is not an expert in 
respiratory disorders and his opinion as to the matter on 
appeal is not persuasive.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for bronchial asthma is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

